DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. This application contains claims directed to the following patentably distinct species:
Species I, Fig. 1-8
Species II, Fig. 9
Species III, Fig. 10-12
Species IV, Fig. 13a-13b
Species V, Fig. 14
Species VI, Fig. 15-16
Species VII, Fig. 17
Species VIII, Fig. 18-19
Species IX, Fig. 20-21
Species X, Fig. 22
Species XI, Fig. 23-24
Species XII, Fig. 25
Species XIII, Fig. 26
Species XIV, Fig. 27
Species XV, Fig. 28
Species XVI, Fig. 29-30
Species XVII, Fig. 31
Species XVIII, Fig. 32
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species such as ---a suction motor, an air treatment member, and a clean air outlet. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney of record, Philip Mendes Da Costa, on 10/12/2021 a provisional election was made without traverse to prosecute the invention of Species III, claims 20-36.  Affirmation of this election must be made by applicant in replying to this Office action.  
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 1/20/2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 20, “the air treatment member comprising a cyclone and an additional cyclonic cleaning stage”. Figures 10-12 show a single cyclone 211. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
4. The disclosure is objected to because of the following informalities:
Last sentence of paragraph 00177 is incomplete. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US Patent 9462920), hereinafter Morin, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato, and further in view of Jung et al. (US PGPUB 20120011677), hereinafter Jung.
Regarding claim 20, Morin teaches an apparatus for emptying a dirt collection chamber (debris bin 210) of a surface cleaning apparatus (fig. 2) comprising:
(a) an air flow passage (fig. 2, flow path 222) from an inlet port (intake port 227) to a clean air outlet (exit port 223), the dirt collection chamber (debris bin 210) of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port (col. 11, lines 29-32; The robot can selectively dock at the evacuation station. Therefore, the dirt collection chamber of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port); 
(b) an air treatment member (bag 235) positioned in the air flow passage downstream from the inlet port (fig. 2); and, 
(c) a suction motor (motor 218) positioned in the air flow passage upstream from the clean air outlet (fig. 2) 
 and 
wherein the apparatus is free standing on a floor (fig. 2).  
Morin does not explicitly teach the air treatment member comprising a cyclone and an additional cyclonic cleaning stage wherein the apparatus has an openable end and the inlet port is provided at the openable end.
	However, Sato teaches an electric vacuum cleaner device having a docking station which includes a multistage centrifugal separation unit 143, wherein the multistage centrifugal separation unit 143 includes a first centrifugal separator 144 and a second centrifugal separator 145. 

	Morin in view of Sato does not explicitly teach wherein the apparatus has an openable end and the inlet port is provided at the openable end.
	However, Jung teaches a maintenance station for a robot cleaner wherein a cover may be installed at the opening 62a. When the robot cleaner is completely docked, the cover 64 may be opened to allow the robot cleaner to discharge dust through the opening. When the docked state of the robot is released, the cover may be closed to close the opening [0163]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato to incorporate the teachings of Jung to provide an apparatus having an openable end with a cover and the inlet port is provided at the openable end. Providing a cover would prevent large debris from entering the suction opening while the cleaner is not docked, which would help prevent clogging of the flow path. 
	Regarding claim 25, Morin in view of Sato and further in view of Jung teaches the claimed invention as rejected above in claim 20. Additionally, Morin, as modified, teaches further comprising an openable lid (In the rejection of claim 20, Morin was modified to include a cover. The cover qualifies as an openable lid).
	Regarding claim 26, Morin in view of Sato and further in view of Jung teaches the claimed invention as rejected above in claim 20. Additionally, Morin, as modified, teaches wherein the suction motor is positioned below the cyclone (In the rejection of claim 20, Morin was modified to substitute dual centrifugal separators for the dust bag. As seen in figure 2 of Morin, the suction motor 218 is positioned below the separating means, which has been substituted for the dual centrifugal separators. Therefore, Morin, as modified, teaches wherein the suction motor is positioned below the cyclone.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US Patent 9462920), hereinafter Morin, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato, and further in view of Jung et al. (US PGPUB 20120011677), hereinafter Jung as applied to claim 20 above, and yet further in view of Conrad (US PGPUB 20140366314).
Regarding claim 21, Morin in view of Sato and further in view of Jung teaches the claimed invention as rejected above in claim 20. Morin, as modified, does not explicitly teach further comprising a post- motor filter positioned in the air flow passage upstream from the clean air outlet.2 Appl. No. 16/584,013 Preliminary Amendment  
However, Conrad teaches means for separating debris from an airflow including a suction motor 164, a cyclone 122, and a post-motor filter positioned in the air flow passage upstream from the clean air outlet 120 (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato and .
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US Patent 9462920), hereinafter Morin, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato, and further in view of Jung et al. (US PGPUB 20120011677), hereinafter Jung as applied to claim 20 above, and yet further in view of Dyson (US RE32257).
Regarding claim 22, Morin in view of Sato and further in view of Jung teaches the claimed invention as rejected above in claim 20. Morin, as modified, does not explicitly teach wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet.  
However, Dyson teaches separation means in the form of dual cyclones 22 and 23, a motor 64 and a chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Specifically, Dyson teaches wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet (see Dyson’s annotated fig. 5 below. The lower end of the cyclone has a cyclone air inlet and a cyclone air outlet).

    PNG
    media_image1.png
    789
    691
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato and further in view of Jung to incorporate the teachings of Dyson to provide an apparatus having dual cyclone separating means, wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet. Specifically, it would have been obvious to replace the previous dual cyclones with the dual cyclones as taught by Dyson. Doing so would have been a simple substitution for one known dual cyclone configuration for another known dual cyclone configuration to arrive at the predictable results of separating dust and debris from the air flow. 
Regarding claim 23, Morin in view of Sato and further in view of Jung and yet further in view of Dyson teaches the claimed invention as rejected above in claim 22. Additionally, Morin, as modified, teaches wherein an upper end of the cyclone has a dirt outlet (In the rejection of claim 22, Morin was further modified to include the dual cyclone configuration as taught by Dyson. Morin, as modified, teaches the pipe 48 connects with a curved entry pipe 49 so as to direct the air flow as shown by the arrows into the base of the cyclone 22 in a tangential .  
Regarding claim 24, Morin in view of Sato and further in view of Jung teaches the claimed invention as rejected above in claim 20. Morin, as modified, does not explicitly teach wherein the cyclone has a dirt outlet and the apparatus further comprises a dirt collection region that is external to the cyclone and is in communication with the cyclone via the dirt outlet.  
However, Dyson teaches separation means in the form of dual cyclones 22 and 23, a motor 64 and a chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Specifically, Dyson teaches wherein the cyclone has a dirt outlet (Dyson teaches the air in the cyclone spirals up the inner surface of the curved wall to deposit engrained dust and dirt by centrifugal action over the top edge of the cyclone (col. 3, lines 32-38)) and the apparatus further comprises a dirt collection region that is external to the cyclone and is in communication with the cyclone via the dirt outlet (chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Fig. 3 and 4).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato and further in view of Jung to incorporate the teachings of Dyson to provide an apparatus having dual cyclone separating means, wherein the cyclone has a dirt outlet and the apparatus further comprises a dirt collection region that is external to the cyclone and is in communication with . 
Claims 27-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US Patent 9462920), hereinafter Morin, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato.
	Regarding claim 27, Morin teaches an apparatus for emptying a dirt collection chamber (debris bin 210) of a surface cleaning apparatus (fig. 2) comprising:
(a) an air flow passage (fig. 2, flow path 222) from an inlet port (intake port 227) to a clean air outlet (exit port 223), the dirt collection chamber (debris bin 210) of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port (col. 11, lines 29-32; The robot can selectively dock at the evacuation station. Therefore, the dirt collection chamber of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port); 
(b) an air treatment member (bag 235) positioned in the air flow passage downstream from the inlet port (fig. 2); and, 
(c) a suction motor (motor 218) positioned in the air flow passage upstream from the clean air outlet (fig. 2).  
Morin does not explicitly teach the air treatment member comprising a cyclone and an additional cleaning stage.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morin to further incorporate the teachings of Sato to provide an apparatus having two cyclonic separation stages as the air treatment member. Doing so would have been a simple substitution of one known air treatment member (as taught by Morin) for another known air treatment member (as taught by Sato) in order to arrive at the predictable results of filtering dust and debris from the air flow. Additionally, switching to a cyclonic air treatment member would have the additional economic benefit of no longer needing to purchase bags.
Regarding claim 28, Morin in view of Sato teaches the claimed invention as rejected above in claim 27. Additionally, Morin, as modified, teaches wherein the apparatus is portable (the apparatus of Morin’s fig. 2 is can be moved to a different location. Therefore it is portable).  
Regarding claim 29, Morin in view of Sato teaches the claimed invention as rejected above in claim 28. Additionally, Morin, as modified, teaches wherein the apparatus is free standing on a floor (Morin’s fig. 2).3 Appl. No. 16/584,013 Preliminary Amendment  
Regarding claim 35, Morin in view of Sato teaches the claimed invention as rejected above in claim 27. Additionally, Morin, as modified, teaches wherein the suction motor is positioned below the cyclone (In the rejection of claim 27, Morin was modified to substitute .  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US Patent 9462920), hereinafter Morin, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato as applied to claim 27 above, and further in view of Conrad (US PGPUB 20140366314).
Regarding claim 30, Morin in view of Sato teaches the claimed invention as rejected above in claim 27. Morin, as modified, does not teach further comprising a post- motor filter positioned in the air flow passage upstream from the clean air outlet.  
However, Conrad teaches means for separating debris from an airflow including a suction motor 164, a cyclone 122, and a post-motor filter positioned in the air flow passage upstream from the clean air outlet 120 (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato to incorporate the post-motor filter teaching of Conrad to provide an apparatus comprising a post-motor filter positioned in the air flow passage upstream from the clean air outlet. Doing so would have further filtered any fine debris/dust particles from the airflow before releasing it back into the atmosphere.
s 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US Patent 9462920), hereinafter Morin, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato as applied to claim 27 above, and further in view of Dyson (US RE32257). 
Regarding claim 31, Morin in view of Sato teaches the claimed invention as rejected above in claim 27. Morin, as modified, does not teach wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet.  
However, Dyson teaches separation means in the form of dual cyclones 22 and 23, a motor 64 and a chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Specifically, Dyson teaches wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet (see Dyson’s annotated fig. 5 below. The lower end of the cyclone has a cyclone air inlet and a cyclone air outlet).

    PNG
    media_image1.png
    789
    691
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato to incorporate the teachings of Dyson to provide an apparatus having dual cyclone separating 
Regarding claim 32, Morin in view of Sato and further in view of Dyson teaches the claimed invention as rejected above in claim 31. Additionally, Morin, as modified, teaches wherein an upper end of the cyclone has a dirt outlet (In the rejection of claim 31, Morin was further modified to include the dual cyclone configuration as taught by Dyson. Morin, as modified, teaches the pipe 48 connects with a curved entry pipe 49 so as to direct the air flow as shown by the arrows into the base of the cyclone 22 in a tangential manner, the air then spiraling up the inner surface of the curved wall of the cyclone to deposit engrained dust and dirt by centrifugal action over the top edge of the cyclone (Dyson, col. 3, lines 32-38) Therefore, Morin, as modified, teaches wherein an upper end of the cyclone has a dirt outlet.).  
Regarding claim 33, Morin in view of Sato teaches the claimed invention as rejection above in claim 27. Morin in view of Sato does not teach wherein the cyclone has a dirt outlet and the apparatus further comprises a dirt collection region that is external to the cyclone and is in communication with the cyclone via the dirt outlet.  
However, Dyson teaches separation means in the form of dual cyclones 22 and 23, a motor 64 and a chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Specifically, Dyson teaches wherein the cyclone has a dirt outlet (Dyson teaches the air in the cyclone spirals up the inner surface of the curved wall to deposit engrained dust  and the apparatus further comprises a dirt collection region that is external to the cyclone and is in communication with the cyclone via the dirt outlet (chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Fig. 3 and 4).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato to incorporate the teachings of Dyson to provide an apparatus having dual cyclone separating means, wherein the cyclone has a dirt outlet and the apparatus further comprises a dirt collection region that is external to the cyclone and is in communication with the cyclone via the dirt outlet. Specifically, it would have been obvious to replace the previous dual cyclones with the dual cyclones as taught by Dyson. Doing so would have been a simple substitution for one known dual cyclone configuration for another known dual cyclone configuration to arrive at the predictable results of separating dust and debris from the air flow. 
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US Patent 9462920), hereinafter Morin, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato as applied to claim 27 above, and further in view of Jung et al. (US PGPUB 20120011677), hereinafter Jung. 
Regarding claim 34, Morin in view of Sato teaches the claimed invention as rejected above in claim 27. Morin in view of Sato does not teach further comprising an openable lid.  
However, Jung teaches a maintenance station for a robot cleaner wherein a cover may be installed at the opening 62a. When the robot cleaner is completely docked, the cover 64 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato to incorporate the teachings of Jung to provide an apparatus having an openable end with a cover and the inlet port is provided at the openable end. Providing a cover would prevent large debris from entering the suction opening while the cleaner is not docked, which would help prevent clogging of the flow path. 
	Regarding claim 36, Morin in view of Sato teaches the claimed invention as rejected above in claim 27. Morin in view of Sato does not teach wherein the apparatus has an openable end and the inlet port is provided at the openable end.
However, Jung teaches a maintenance station for a robot cleaner wherein a cover may be installed at the opening 62a. When the robot cleaner is completely docked, the cover 64 may be opened to allow the robot cleaner to discharge dust through the opening. When the docked state of the robot is released, the cover may be closed to close the opening [0163]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Morin in view of Sato to incorporate the teachings of Jung to provide an apparatus having an openable end with a cover and the inlet port is provided at the openable end. Providing a cover would prevent large debris from entering the suction opening while the cleaner is not docked, which would help prevent clogging of the flow path. 
Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US PGPUB 20130305481) teaches a maintenance system with a openable inlet port. 
Won et al. (US Patent 8572799) teaches a docking station and also teaches cyclones are known alternatives to a vacuum bag
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723